



EXHIBIT 10.40


FIRST AMENDMENT TO SEVERANCE IN CONNECTION
WITH A CHANGE IN CONTROL AGREEMENT


WHEREAS, FairPoint Communications, Inc. (the “Company”) has previously entered
into a Severance in Connection with a Change in Control Agreement dated November
5, 2015 (the “Agreement”), by and between <<NAME>> (the “Employee”) and the
Company;
WHEREAS, since entering into the Agreement, the Company has now entered into an
Agreement and Plan of Merger with Consolidated Communications Holdings, Inc.
(“Consolidated”) dated as of December 3, 2016 (the “Merger Agreement”) and the
parties desire to amend the Agreement as provided below (the “Amendment”) to be
effective contingent upon the occurrence of Change in Control related to the
Merger Agreement. Unless otherwise defined herein, all capitalized terms in this
Amendment shall have the meaning assigned to them in the Agreement.
NOW, THEREFORE, the undersigned parties to the Agreement agree that the
Agreement shall be amended as follows to be effective only upon the occurrence
of a Change in Control related to the Merger Agreement.
1.
Section 3(a) of the Agreement shall be amended and restated and replaced in its
entirety with the following:

1.
Compensation Upon Certain Events Following a Change of Control.

(a)-1
If, Employee within twelve (12) months immediately following the closing date of
the Merger Agreement transaction that results in a Change of Control (such date
the “Closing Date”):

(i)
Is given notice by the Company that Employee’s employment with the Company is to
be terminated by the Company without Cause (and other than due to death or
Disability) or if the Employee’s employment with the Company is terminated by
the Company without Cause (and other than due to death or Disability); or

(ii)
Is notified of a reduction in Employee’s compensation, which shall include the
Employee’s base pay plus annual bonus opportunity or base pay plus commission
opportunity as applicable, of greater than five percent (5%) without Employee’s
consent and as a result such Employee then terminates their employment; or

(iii)
Is given notice of the requirement to or is required to relocate their principal
place of employment by more than 100 miles without Employee’s consent and as a
result such Employee then terminates their employment.

(a)-2
Then, provided that such event results in Employee incurring a “separation from
service” as defined under Treasury Regulation 1.409A-1(h) and Employee has
executed an Effective Release, the Company will provide Employee with the
following benefits, in lieu of any other separation payment or severance benefit
to which Employee maybe entitled:

(i)
Severance equal to Employee’s then current base salary for a period of six (6)
months, less applicable withholding required by law or authorized by






--------------------------------------------------------------------------------





Employee, to be paid in a lump sum pursuant to Company’s standard payroll
practices and procedures as soon as administratively feasible following
Employee’s Termination Date, Company’s receipt of Employee’s Effective Release
and the expiration of any revocation period required by applicable law; and
(ii)
Subsidization of Employee’s applicable COBRA premiums so that the COBRA premiums
paid by Employee equal the same amount Employee paid as an active Employee under
Company’s health insurance plan immediately prior to the Termination Date
(subject to Employee’s timely election to continue health insurance benefits
under COBRA) for the lesser of six (6) months following the Termination Date or
until Employee becomes eligible for insurance benefits from another employer,
and provided further that the Company will have the right to terminate such
payment of COBRA premium reimbursement to Employee and instead pay Employee a
lump sum amount equal to the applicable COBRA premium subsidy multiplied by the
number of months remaining in the specified period if the Company determines in
its discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Internal Revenue Code of 1986, as
amended (the “Code”).

2.
Subsections 3(b)(iii) and (iv) of the Agreement shall be amended and restated
and replaced in their entirety with the following:

3(b)(iii) by Employee’s resignation for any reason other than as provided in
Section 3(a)-1, (iv) for any reason more than twelve (12) months after the
Closing Date, or
3.
Except as specifically provided above, all terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth below:


EMPLOYEE:










<<NAME>>


Date: ____________________, 2017
COMPANY:


FairPoint Communications, Inc.




By:


Name:Paul H. Sunu


Title:Chief Executive Officer


Date January 11, 2017






